DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/17/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-26 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings are acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US PG. Pub. 2004/0190057 A1).

	Referring to Claim 1, Takahashi teaches a printer (See Takahashi, Fig. 1, Image Forming System) comprising:
a display (See Takahashi, Fig. 8-10, Client 103 display screen 701, Sect. [0094], The client computer 103 allows the user to make various print setups, confirm an image, and so forth via the UI of, e.g., its display.);
a controller (See Takahashi, Fig. 1,CPU of Client 103, Sect. [0103], a controller (CPU) of the client computer controls to launch the Web browser in response to a user's (client's) key input, and prompts the user to input a URL (Uniform Resource Locator) address on the Web browser, and access a Web server module 221 of the order/input manager 112.) configured to:
obtain image data for a plurality of pages displayable on the display (See Fig. 3, Sect. [0111], The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer to display image data such as thumbnails of image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.);
display, on the display, an image based on image data for at least one page among the obtained image data for the plurality of pages (See Takahashi, Fig. 3, Sect. [0113], in FIG. 3, a job input by the user consists of file A (File-A) to file C (File-C). The user wants to output file A with its original size, and to output files B and C in a 2in1 mode (a mode for executing a print process while a plurality of document image data for two pages are laid out and formed on a single surface of a print sheet for one page). In such case, since the document edit process requires output sizes and the like,, the user must designate these sizes. Also, when the output order must be taken into consideration, the user must designate such order upon document input.); and
perform printing based on the obtained image data, when a display mode for the image displayed on the display fulfills a print start condition (See Takahashi, Fig. 8, Ok Button 701, Sect. [0158], When the user inputs an OK key 705 after he or she has done desired setups via various operation windows displayed in FIGS. 8 to 10, a print process according to his or her desired setups can start. In response to depression of the OK key 705 on the window 701 by the user, control is made to transmit print data from the client computer 103 to the print manager 115).
	
Referring to Claim 2, Takahashi teaches the printer according to claim 1 (See Takahashi, Fig. 1, Image Forming System), further comprising a user interface (See Takahashi, Figs. 8-10, GUI on Printer Driver Window 701) on and a memory, 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
receive the print start condition via the user interface (See Takahashi, Fig. 8, Sect. [0158] lines 1-4, When the user inputs an OK key 705 after he or she has done desired setups via various operation windows shown in FIGS. 8 to 10, a print process according to his or her desired setups can start.);
store the received print start condition in the memory (See Takahashi, Sect. [0091] lines 19-22, the file archiving manager 117 stores and holds the printed image data in its memory unit such as a hard disk.);
read the print start condition out of the memory, and when the display mode for the image displayed on the display fulfills the read print start condition, perform the printing based on the obtained image data (See Takahashi. Sect. [0091] lines 22-30, When the client issues a re-output request instruction via the order/input manager 112, the file archiving manager 117 reads out the printed image data held in the memory unit from that memory unit, and can re-print the readout data using one of the image forming devices (e.g., MFP) in a desired output format which is newly set by the client upon issuing the re-output request.).

	Referring to Claim 3, Takahashi teaches the printer according to claim 1 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
perform the printing based on the obtained image data (See Takahashi, Sect. [0111] lines 15-18, The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer.), when the display mode for the image displayed on the display fulfills the print start condition including a condition that a particular image based on image data for a particular page (See Takahashi, Fig. 8, Ok Button 701, Sect. [0158], When the user inputs an OK key 705 after he or she has done desired setups via various operation windows displayed in FIGS. 8 to 10, a print process according to his or her desired setups can start. In response to depression of the OK key 705 on the window 701 by the user, control is made to transmit print data from the client computer 103 to the print manager 115)., among the obtained image data for the plurality of pages, is displayed (See Fig. 3, Sect. [0111] lines 28-24, The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer to display image data such as thumbnails of image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.).
	
Referring to Claim 4, Takahashi teaches the printer according to claim 3 (See Takahashi, Fig. 1, Image Forming System), further comprising a user interface, 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
receive, via the user interface, an operation to specify one of the plurality of pages contained in the obtained image data (See Takahashi, Fig. 3, Sect. [0113], in FIG. 3, a job input by the user consists of file A (File-A) to file C (File-C). The user wants to output file A with its original size, and to output files B and C in a 2in1 mode (a mode for executing a print process while a plurality of document image data for two pages are laid out and formed on a single surface of a print sheet for one page). In such case, since the document edit process requires output sizes and the like,, the user must designate these sizes. Also, when the output order must be taken into consideration, the user must designate such order upon document input.); and
perform the printing based on the obtained image data (See Takahashi, Sect. [0111] lines 15-18, The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer.), when the display mode for the image displayed on the display fulfills the print start condition including a condition that the particular image based on the image data for the particular page is displayed in response to the operation received via the user interface (See Takahashi, Fig. 8, Ok Button 701, Sect. [0158], When the user inputs an OK key 705 after he or she has done desired setups via various operation windows displayed in FIGS. 8 to 10, a print process according to his or her desired setups can start. In response to depression of the OK key 705 on the window 701 by the user, control is made to transmit print data from the client computer 103 to the print manager 115).

	Referring to Claim 5, Takahashi teaches the printer according to claim 3 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to, each time a single page is specified from among the plurality of pages contained in the obtained image data (See Takahashi, Fig. 3, Sect. [0113], in FIG. 3, a job input by the user consists of file A (File-A) to file C (File-C). The user wants to output file A with its original size, and to output files B and C in a 2in1 mode (a mode for executing a print process while a plurality of document image data for two pages are laid out and formed on a single surface of a print sheet for one page), perform:
displaying on the display a single image based on image data for the specified single page (See Takahashi, Figs. 32-36, Sect. [0292], On the confirmation windows shown in FIGS. 32 to 36 or a display window of a PDF file (which is downloaded from the Web server module 441; not shown), the user confirms a proof and determines if the proof confirmation result is OK (step S407 in FIG. 6).); and
performing printing based on the image data for the specified single page (See Takahashi, Sect. [0111] lines 15-18, The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer.), when a display mode for the single image displayed on the display fulfills the print start condition including the condition that the particular image based on the image data for the particular page, among the obtained image data for the plurality of pages, is displayed (See Takahashi, Fig. 4, Sect. [0114], in FIG. 4, a job input by the user consists of only one file D (File-D). For file D, the user desires an output setup onto specific media such as tab paper sheets or the like (for example, a function that allows the image forming device to insert tab sheets having tab portions among a plurality of print sheets, on which document image data are printed, as divider sheets, chapter sheets, or the like, and printing document image data, page numbers, and chapter numbers on the tab sheets themselves in accordance with user's instructions), and also post-processes (also called sheet processes) such as a punch process on print sheets of the job by the sheet processing device that can apply the punch process, a stapling process on print sheets of the job by the sheet processing device that can apply the stapling process).

	Referring to Claim 6, Takahashi teaches the printer according to claim 3 (See Takahashi, Fig. 1, Image Forming System), further comprising a user interface, 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
when the image based on the image data of the particular page is displayed, display on the display an object configured to, when operated, provide a print instruction to perform the printing based on the obtained image data (See Fig. 3, Sect. [0111] lines 28-24, The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer to display image data such as thumbnails of image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.); and
perform the printing based on the obtained image data in response to the object being operated via the user interface (See Takahashi, Sect. [0111] lines 15-18, The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer.), when the display mode for the image displayed on the display fulfills the print start condition including the condition that the particular image based on the image data for the particular page (See Takahashi, Fig. 8, Ok Button 701, Sect. [0158], When the user inputs an OK key 705 after he or she has done desired setups via various operation windows displayed in FIGS. 8 to 10, a print process according to his or her desired setups can start. In response to depression of the OK key 705 on the window 701 by the user, control is made to transmit print data from the client computer 103 to the print manager 115), among the obtained image data for the plurality of pages, is displayed (See Takakhashi, Fig. 3, Sect. [0113], in FIG. 3, a job input by the user consists of file A (File-A) to file C (File-C). The user wants to output file A with its original size, and to output files B and C in a 2in1 mode (a mode for executing a print process while a plurality of document image data for two pages are laid out and formed on a single surface of a print sheet for one page). In such case, since the document edit process requires output sizes and the like,, the user must designate these sizes. Also, when the output order must be taken into consideration, the user must designate such order upon document input.).
	Referring to Claim 7, Takahashi teaches the printer according to claim 1 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) comprises:
a processor (See Takahashi, Fig. 7, RIP 603, Sect. [0145], Reference numeral 603 denotes an RIP (Raster Image Processor) module, which includes a plurality of processors (603a, 603b, 603c . . );
a non-transitory computer-readable medium storing computer-readable instructions configured to, when executed by the processor (See Sect. [0094],
each manager corresponds to a computer device (information processing unit) which comprises, e.g., a CPU, ROM, RAM, HD, and the like, and the CPU executes a program stored in a storage medium such as the ROM, HD, or the like to implement the function of the manager.), cause the controller to:
obtain the image data for the plurality of pages (See Fig. 3, Sect. [0111], The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer to display image data such as thumbnails of image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.);
display, on the display, the image based on the image data for the at least one page (See Takahashi, Figs. 8-10, Sect. [0156], Reference numeral 703 denotes a page setup column used to select output pages from a job. With this column, the user determines pages to be output of images created by application software which runs on the client computer 103. The user can select pages to be printed out by the device (e.g., MFP) of this system via the page setup column 703 displayed on the window in this way, and can set to print all pages or to print specific pages in place of all pages.); and
perform the printing based on the obtained image data, when the display mode for the image displayed on the display fulfills the print start condition (See Takahashi, Fig. 8, Ok Button 701, Sect. [0158], When the user inputs an OK key 705 after he or she has done desired setups via various operation windows displayed in FIGS. 8 to 10, a print process according to his or her desired setups can start. In response to depression of the OK key 705 on the window 701 by the user, control is made to transmit print data from the client computer 103 to the print manager 115).

	Referring to Claim 8, Takahashi teaches a printer (See Takahashi, Fig. 1, Image Forming System) comprising:
a display (See Takahashi, Figs. 8-10, Client 103 display screen 701, Sect. [0094], The client computer 103 allows the user to make various print setups, confirm an image, and so forth via the UI of, e.g., its display.);
a user interface (See Takahashi, Figs. 8-10, Printer Driver GUI);
a controller (See Takahashi, Fig. 1,CPU of Client 103, Sect. [0103], a controller (CPU) of the client computer controls to launch the Web browser in response to a user's (client's) key input, and prompts the user to input a URL (Uniform Resource Locator) address on the Web browser, and access a Web server module 221 of the order/input manager 112.) configured to:
obtain image data (See Fig. 3, Sect. [0111], The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer to display image data such as thumbnails of image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.);
receive, via the user interface, a display condition for displaying on the display at least one image based on the obtained image data (See Takahashi, Figs. 8-10, Sect. [0154], the printer driver allows the user to set desired parameters (print output process condition data) by his or her key operations on a GUI (a GUI which is displayed on the display when the user makes a key operation to issue a display instruction of the property about "printer" on a print setup GUI that is displayed on the display of the computer upon issuing a print instruction from an operation window or the like of an application by his or her key operation) suited to instruct an output operation such as a print operation or the like by the image forming device (e.g., MFP) of this system.);
when the received display condition is fulfilled, display on the display the at least one image based on the obtained image data (See Takahashi, Figs. 8-10, Sect. [0156], Reference numeral 703 denotes a page setup column used to select output pages from a job. With this column, the user determines pages to be output of images created by application software which runs on the client computer 103. The user can select pages to be printed out by the device (e.g., MFP) of this system via the page setup column 703 displayed on the window in this way, and can set to print all pages or to print specific pages in place of all pages.);
receive, via the user interface, a print condition for performing printing based on the image data for the at least one image displayed on the display (See Takahashi, Figs. 8-10, Sect. [0157] lines 1-4, Reference numeral 704 denotes a copy number setup column used to designate the number of copies to be output of a job which is to be printed out by the device (e.g., MFP) of this system. When the user moves a cursor to this position and clicks one of arrows (those of a scroll bar), he or she can increase/decrease the number of copies. Reference numeral 707 denotes a property key used to make detailed setups associated with the transmission destination device selected using the transmission destination selection column 702. In response to the user's key input of the key 707, control is made to display various detailed setup windows shown in FIGS. 9 and 10 on the display of the computer.); and
perform the printing based on the image data for the at least one image displayed on the display, when the display condition is fulfilled, the at least one image based on the obtained image data is displayed on the display, and the received print condition is fulfilled (See Takahashi, Fig. 9, Sect. [0161], FIG. 9 shows an example of the operation window displayed upon depression of the "Paper" tab 711. This window comprises a paper size setup field 715 which allows the user to set the paper size of print sheets of a job to be printed, a booklet imposition layout setup field 716 which allows the user to input an instruction for selecting a layout mode that lays out and forms document image data for a plurality of pages on a single surface of a single print sheet, and to input an instruction for selecting a layout of pages to be laid out on a single surface of a single print sheet in that layout mode from a plurality of candidates, a sheet orientation setup field 717 which allows the user to select a desired print orientation of a job to be printed from a plurality of candidates such as portrait, landscape, and the like, a paper feed tray setup field 718 which allows the user to select a paper feed tray used in the print process of a job to be processed from a plurality of candidates of paper feed trays of the image forming device of this system that can store a plurality of types and/or sizes of print sheets for respective types, a copy number setup field 719 which allows the user to select the number of print copies of a job to be processed).

	Referring to Claim 9, Takahashi teaches the printer according to claim 8 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
obtain the image data for a plurality of pages (See Takahashi, Fig. 3, Sect. [0113], in FIG. 3, a job input by the user consists of file A (File-A) to file C (File-C). The user wants to output file A with its original size, and to output files B and C in a 2in1 mode (a mode for executing a print process while a plurality of document image data for two pages are laid out and formed on a single surface of a print sheet for one page). In such case, since the document edit process requires output sizes and the like,, the user must designate these sizes. Also, when the output order must be taken into consideration, the user must designate such order upon document input.);
when the received display condition is fulfilled, display on the display a plurality of images based on the obtained image data for the plurality of pages on a page-by- page basis while switching from one image based on image data for one page to another image based on image data for another page, among the obtained image data for the plurality of pages (See Fig. 3, Sect. [0111], the document edit manager 113 handles a job as digital data, and allows the client user to visually confirm the results of a print process on print sheets by the image forming device of this system, sheet processes on printed print sheets by the sheet processing devices, and the like before these processes are actually done by the devices (in a pre-print step stage), via the user interface unit such as the display or the like on the computer. The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer. That is, the document edit manager 113 controls to display, on the display of the client computer, display image data such as thumbnails or the like that indicate the printed state of edited image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.);
receive, as the print condition, a condition that a particular time elapses after all the plurality of images based on the obtained image data for the plurality of pages have been displayed on the display (See Takahashi, Sect. [0486], the process control manager 111 may control to schedule a date a predetermined number of days after the delivery date desired by the user of the job ID #039028 as a deadline, and to make scheduling based on cost priority to complete the job with the job ID #039208 before an elapse of the predetermined number of days from the delivery date desired by the user of the job ID #039028. Note that the administrator can input in advance information indicating the predetermined number of days as an initial setup.); and
perform the printing based on the image data for the plurality of images displayed on the display, when the print condition that the particular time elapses after all the plurality of images based on the obtained image data for the plurality of pages have been displayed on the display is fulfilled (See Takahahsi, Fig. 61, Sect. [0487], The quality priority job scheduling window shown in FIG. 61 is displayed on the display unit when the user inputs quality priority (Quality priority; corresponding to the fourth instruction) via the priority selection field 2916 on one of the operation windows shown in FIGS. 58 to 60…Upon completion of the scheduling process, the process control manager 111 controls to display information corresponding to the scheduling result created (re-scheduled) for quality priority on the display unit as the quality priority job scheduling window shown in FIG. 61. In this example, the process control manager 111 schedules the job with the job ID #039028 in accordance with the quality priority instruction from the user. As can be seen from the scheduling result on the window of FIG. 61, a schedule is determined to execute the verification step in the work flow of the job corresponding to the job ID #039208 set with the quality priority instruction, every time one process step is complete.).

	Referring to Claim 10, Takahashi teaches the printer according to claim 8 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
obtain the image data for a plurality of pages (See Fig. 3, Sect. [0111], The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer to display image data such as thumbnails of image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.);
receive, via the user interface, an operation to specify one of the plurality of pages contained in the obtained image data (See Takahashi, Figs. 8-10, Sect. [0156], Reference numeral 703 denotes a page setup column used to select output pages from a job. With this column, the user determines pages to be output of images created by application software which runs on the client computer 103. The user can select pages to be printed out by the device (e.g., MFP) of this system via the page setup column 703 displayed on the window in this way, and can set to print all pages or to print specific pages in place of all pages.);
when the received display condition is fulfilled, display on the display a specific image based on image data for the specified page among the obtained image data for the plurality of pages, in response to the operation received via the user interface (See Takahashi, Figs. 8-10, Sect. [0157], Reference numeral 704 denotes a copy number setup column used to designate the number of copies to be output of a job which is to be printed out by the device (e.g., MFP) of this system. When the user moves a cursor to this position and clicks one of arrows (those of a scroll bar), he or she can increase/decrease the number of copies. Reference numeral 707 denotes a property key used to make detailed setups associated with the transmission destination device selected using the transmission destination selection column 702. In response to the user's key input of the key 707, control is made to display various detailed setup windows shown in FIGS. 9 and 10 on the display of the computer.);
receive, as the print condition, a condition that a particular image based on image data for a particular page, among the obtained image data for the plurality of pages, is displayed in response to the operation received via the user interface (See Takahashi, Figs. 8-10, Sect. [0160], This window includes tab keys 711 to 714 such as "Paper", "Graphics", "Device Options", and "PDL". When the user clicks one of these tab keys (instructs a given tab key-using an operation unit such as a pointing device or the like (not shown) of the client computer 103), he or she can set various detailed print output conditions of setups about "Paper", setups about "Graphics", setups about "Device Options", setups about "PDL", and the like.);
perform printing based on the image data for the specific image displayed on the display, when the print condition that the particular image based on the image data for the particular page, among the obtained image data for the plurality of pages, is displayed in response to the operation received via the user interface is fulfilled (See Takahashi, Fig. 9, Sect. [0161], FIG. 9 shows an example of the operation window displayed upon depression of the "Paper" tab 711. This window comprises a paper size setup field 715 which allows the user to set the paper size of print sheets of a job to be printed, a booklet imposition layout setup field 716 which allows the user to input an instruction for selecting a layout mode that lays out and forms document image data for a plurality of pages on a single surface of a single print sheet, and to input an instruction for selecting a layout of pages to be laid out on a single surface of a single print sheet in that layout mode from a plurality of candidates, a sheet orientation setup field 717 which allows the user to select a desired print orientation of a job to be printed from a plurality of candidates such as portrait, landscape, and the like, a paper feed tray setup field 718 which allows the user to select a paper feed tray used in the print process of a job to be processed from a plurality of candidates of paper feed trays of the image forming device of this system that can store a plurality of types and/or sizes of print sheets for respective types, a copy number setup field 719 which allows the user to select the number of print copies of a job to be processed)..

	Referring to Claim 11, Takahashi teaches the printer according to claim 10 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
display on the display a print cancellation object for cancelling the printing of the image displayed on the display (See Takahashi, Fig. 8, Cancel Key 705, Sect. [0158] lines 7-11, When the user wants to cancel the process, he or she presses a cancel key 706. In response to this operation, the controller aborts the print process, and quits display of the window 701.); and
when the print condition that the particular image based on the image data for the particular page, among the obtained image data for the plurality of pages, is displayed in response to the operation received via the user interface is fulfilled, perform the printing based on the image data for the specific image displayed on the display, provided that the print cancellation object is not operated (See Takahashi, Fig. 42, Cancel Process, Sect. [0370], The operation window in FIG. 42 comprises a job history display area 2423 that displays history information associated with a job that has been processed by this system. The job history display area 2423 allows the user to confirm job history. For example, control is made to display "Printed" as history information of a job whose print operation terminated normally (a job which has been processed by the print operation according to user's instructions), and "Canceled" as history information of a job which is canceled during its process.).

	Referring to Claim 12, Takahashi teaches the printer according to claim 10 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
display on the display a print execution object for performing the printing of the image displayed on the display (See Takahashi, Fig. 8, Ok Button 701, Sect. [0158], When the user inputs an OK key 705 after he or she has done desired setups via various operation windows displayed in FIGS. 8 to 10, a print process according to his or her desired setups can start. In response to depression of the OK key 705 on the window 701 by the user, control is made to transmit print data from the client computer 103 to the print manager 115);
when the print condition that the particular image based on the image data for the particular page, among the obtained image data for the plurality of pages, is displayed in response to the operation received via the user interface is fulfilled, perform the printing based on the image data for the specific image displayed on the display, provided that the print execution object is operated (See Takahashi, Fig. 9, Sect. [0161], FIG. 9 shows an example of the operation window displayed upon depression of the "Paper" tab 711. This window comprises a paper size setup field 715 which allows the user to set the paper size of print sheets of a job to be printed, a booklet imposition layout setup field 716 which allows the user to input an instruction for selecting a layout mode that lays out and forms document image data for a plurality of pages on a single surface of a single print sheet, and to input an instruction for selecting a layout of pages to be laid out on a single surface of a single print sheet in that layout mode from a plurality of candidates, a sheet orientation setup field 717 which allows the user to select a desired print orientation of a job to be printed from a plurality of candidates such as portrait, landscape, and the like, a paper feed tray setup field 718 which allows the user to select a paper feed tray used in the print process of a job to be processed from a plurality of candidates of paper feed trays of the image forming device of this system that can store a plurality of types and/or sizes of print sheets for respective types, a copy number setup field 719 which allows the user to select the number of print copies of a job to be processed)..

	Referring to Claim 13, Takahashi teaches the printer according to claim 8 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
receive, via the user interface, a print parameter for a setting item for performing the printing based on the obtained image data (See Takahashi, Fig. 3, The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer. That is, the document edit manager 113 controls to display, on the display of the client computer, display image data such as thumbnails or the like that indicate the printed state of edited image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed);
receive, as the display condition, a condition that the received print parameter is a particular print parameter (See Takahashi, Figs. 8-10, Sect. [0156], Reference numeral 703 denotes a page setup column used to select output pages from a job. With this column, the user determines pages to be output of images created by application software which runs on the client computer 103. The user can select pages to be printed out by the device (e.g., MFP) of this system via the page setup column 703 displayed on the window in this way, and can set to print all pages or to print specific pages in place of all pages.); and
when the display condition that the received print parameter is the particular print parameter is fulfilled, display on the display the at least one image based on the obtained image data (See Takahashi, Figs. 8-10, Sect. [0157], Reference numeral 704 denotes a copy number setup column used to designate the number of copies to be output of a job which is to be printed out by the device (e.g., MFP) of this system. When the user moves a cursor to this position and clicks one of arrows (those of a scroll bar), he or she can increase/decrease the number of copies. Reference numeral 707 denotes a property key used to make detailed setups associated with the transmission destination device selected using the transmission destination selection column 702. In response to the user's key input of the key 707, control is made to display various detailed setup windows shown in FIGS. 9 and 10 on the display of the computer..

	Referring to Claim 14, Takahashi teaches the printer according to claim 13 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
display on the display a print execution object for performing the printing of the at least one image displayed on the display (See Takahashi, Figs. 8-10, Sect. [0156], Reference numeral 703 denotes a page setup column used to select output pages from a job. With this column, the user determines pages to be output of images created by application software which runs on the client computer 103. The user can select pages to be printed out by the device (e.g., MFP) of this system via the page setup column 703 displayed on the window in this way, and can set to print all pages or to print specific pages in place of all pages.);
receive, as the print condition, a condition that the print execution object is operated via the user interface (See Takahashi, Figs. 8-10, Sect. [0157], Reference numeral 704 denotes a copy number setup column used to designate the number of copies to be output of a job which is to be printed out by the device (e.g., MFP) of this system. When the user moves a cursor to this position and clicks one of arrows (those of a scroll bar), he or she can increase/decrease the number of copies. Reference numeral 707 denotes a property key used to make detailed setups associated with the transmission destination device selected using the transmission destination selection column 702. In response to the user's key input of the key 707, control is made to display various detailed setup windows shown in FIGS. 9 and 10 on the display of the computer.); and
when the print condition that the print execution object is operated via the user interface is fulfilled, perform the printing based on the image data for the at least one image displayed on the display (See Takahashi, Fig. 8, Ok Button 701, Sect. [0158], When the user inputs an OK key 705 after he or she has done desired setups via various operation windows displayed in FIGS. 8 to 10, a print process according to his or her desired setups can start. In response to depression of the OK key 705 on the window 701 by the user, control is made to transmit print data from the client computer 103 to the print manager 115).

	Referring to Claim 15, Takahashi teaches the printer according to claim 8 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
obtain, as the image data, scanned data generated by scanning a document (See Takahashi, Fig. 1, Sect. [0089] lines 25-28, Reference numeral 113 denotes a document edit manager, which processes the entered job and/or a job based on image data scanned by a scanner to a page order or layout according to the user's request.);
receive, as the display condition, a condition regarding the document scanned to generate the scanned data (See Takahashi, Fig. 1, Sect. [0251],The scan manager 119 shown in FIG. 1 is a computer which is used to control the scanner 106 and scanner units of the MFPs 104 and 105, calls a scanner driver in response to an operator's instruction to control it to display a preview of scanned image data on the display unit, and is used to attain a quick copy process in collaboration with an image scan or the printer unit of the MFP. The scan manager 119 is also used when the user enters a paper document and the worker converts that paper document into digital data. More specifically, the scan manager 119 launches a scanner driver in response to a key operation of the worker or the like at the operation unit.); and
when the received condition regarding the document is fulfilled, display on the display the at least one image based on the obtained image data (See Takahashi, Fig. 20, Sect. [0252], FIG. 20 shows a GUI (Graphic User Interface), which is to be displayed on the display unit of the information processing device such as the scan manager 119, client computer, or the like, of the scanner driver used to instruct a scan operation.).

	Referring to Claim 16, Takahashi teaches the printer according to claim 8 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) comprises:
a processor (See Takahashi, Fig. 7, RIP 603, Sect. [0145], Reference numeral 603 denotes an RIP (Raster Image Processor) module, which includes a plurality of processors (603a, 603b, 603c . . ); and
a non-transitory computer-readable medium storing computer-readable instructions configured to, when executed by the processor (See Sect. [0094], each manager corresponds to a computer device (information processing unit) which comprises, e.g., a CPU, ROM, RAM, HD, and the like, and the CPU executes a program stored in a storage medium such as the ROM, HD, or the like to implement the function of the manager.), cause the controller to:
obtain the image data (See Fig. 3, Sect. [0111], The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer to display image data such as thumbnails of image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.);
receive the display condition via the user interface (See Takahashi, Figs. 8-10, Display 601, Sect. [0155], In FIGS. 8 to 10, reference numeral 701 denotes a window of the printer driver. Of setup items in the window 701 of the printer driver, reference numeral 702 denotes a transmission destination selection column used to select an output destination as a target. In this embodiment, one of the MFPs 104 and 105 can be selected. The user can select a desired output destination device of this system via the selection column 702 displayed on the window in this way.);
when the received display condition is fulfilled, display on the display the at least one image based on the obtained image data (See Takahashi, Figs. 8-10, Sect. [0156], Reference numeral 703 denotes a page setup column used to select output pages from a job. With this column, the user determines pages to be output of images created by application software which runs on the client computer 103. The user can select pages to be printed out by the device (e.g., MFP) of this system via the page setup column 703 displayed on the window in this way, and can set to print all pages or to print specific pages in place of all pages.);
receive the print condition via the user interface (See Takahashi, Figs. 8-10, Sect. [0157], Reference numeral 704 denotes a copy number setup column used to designate the number of copies to be output of a job which is to be printed out by the device (e.g., MFP) of this system. When the user moves a cursor to this position and clicks one of arrows (those of a scroll bar), he or she can increase/decrease the number of copies.); and
perform the printing based on the image data for the at least one image displayed on the display, when the display condition is fulfilled, the at least one image based on the obtained image data is displayed on the display, and the received print condition is fulfilled (See Takahashi, Fig. 9, Sect. [0161], FIG. 9 shows an example of the operation window displayed upon depression of the "Paper" tab 711. This window comprises a paper size setup field 715 which allows the user to set the paper size of print sheets of a job to be printed, a booklet imposition layout setup field 716 which allows the user to input an instruction for selecting a layout mode that lays out and forms document image data for a plurality of pages on a single surface of a single print sheet, and to input an instruction for selecting a layout of pages to be laid out on a single surface of a single print sheet in that layout mode from a plurality of candidates, a sheet orientation setup field 717 which allows the user to select a desired print orientation of a job to be printed from a plurality of candidates such as portrait, landscape, and the like, a paper feed tray setup field 718 which allows the user to select a paper feed tray used in the print process of a job to be processed from a plurality of candidates of paper feed trays of the image forming device of this system that can store a plurality of types and/or sizes of print sheets for respective types, a copy number setup field 719 which allows the user to select the number of print copies of a job to be processed)..

	Referring to Claim 17, Takahashi teaches a printer (See Takahashi, Fig. 1, Image Forming System) comprising:
a display (See Takahashi, Fig. 8-10, Client 103 display screen 701, Sect. [0094], The client computer 103 allows the user to make various print setups, confirm an image, and so forth via the UI of, e.g., its display.);
a user interface (See Takahashi, Figs. 8-10, Sect. [0154], GUI on Printer Driver Window 701); and
a controller (See Takahashi, Fig. 1,CPU of Client 103, Sect. [0103], a controller (CPU) of the client computer controls to launch the Web browser in response to a user's (client's) key input, and prompts the user to input a URL (Uniform Resource Locator) address on the Web browser, and access a Web server module 221 of the order/input manager 112.) configured to:
obtain image data (See Fig. 3, Sect. [0111], The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer to display image data such as thumbnails of image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.);
receive, via the user interface, one or more display conditions for displaying on the display at least one image based on the obtained image data (See Takahashi, Figs. 8-10, Sect. [0156], Reference numeral 703 denotes a page setup column used to select output pages from a job. With this column, the user determines pages to be output of images created by application software which runs on the client computer 103. The user can select pages to be printed out by the device (e.g., MFP) of this system via the page setup column 703 displayed on the window in this way, and can set to print all pages or to print specific pages in place of all pages.);
when the received one or more display conditions are fulfilled, display on the display the at least one image based on the obtained image data (See Takahashi, Figs. 8-10, Sect. [0157], Reference numeral 704 denotes a copy number setup column used to designate the number of copies to be output of a job which is to be printed out by the device (e.g., MFP) of this system. When the user moves a cursor to this position and clicks one of arrows (those of a scroll bar), he or she can increase/decrease the number of copies. Reference numeral 707 denotes a property key used to make detailed setups associated with the transmission destination device selected using the transmission destination selection column 702. In response to the user's key input of the key 707, control is made to display various detailed setup windows shown in FIGS. 9 and 10 on the display of the computer.);
when the at least one image based on the obtained image data is displayed on the display, display on the display a notification screen to provide a notification about restriction of a printing process of printing the at least one image displayed on the display (See Takahashi, Figs. 25-30, Warning Message, Sect. [0106] lines 19-24, If the Web server module 221 finds any problem in user input items on the respective order placement windows (the windows shown in FIGS. 25 to 30), it controls to display a warning message via the UI of the client computer every time it finds a problem, so as to prevent any job order errors.).

	Referring to Claim 18, Takahashi teaches the printer according to claim 17 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
receive, via the user interface, information representing whether to display the notification screen (See Takahashi. Figs. 8-10, Sect. [0155], In FIGS. 8 to 10, reference numeral 701 denotes a window of the printer driver. Of setup items in the window 701 of the printer driver, reference numeral 702 denotes a transmission destination selection column used to select an output destination as a target. In this embodiment, one of the MFPs 104 and 105 can be selected. The user can select a desired output destination device of this system via the selection column 702 displayed on the window in this way.);
when the at least one image based on the obtained image data is displayed on the display, display on the display the notification screen, provided that the received information represents to display the notification screen (See Takahashi, Sect. [0154], The printer driver allows the user to set desired parameters (print output process condition data) by his or her key operations on a GUI (a GUI which is displayed on the display when the user makes a key operation to issue a display instruction of the property about "printer" on a print setup GUI that is displayed on the display of the computer upon issuing a print instruction from an operation window or the like of an application by his or her key operation) suited to instruct an output operation such as a print operation or the like by the image forming device (e.g., MFP) of this system. The printer driver controls to transmit the set user setups to a transmission destination (or an output destination) such as a printer or the like together with desired image data).

	Referring to Claim 19, Takahashi teaches the printer according to claim 17 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
receive, via the user interface, a print parameter for a setting item for performing the printing process (See Takahashi, Figs. 8-10, Sect. [0156], Reference numeral 703 denotes a page setup column used to select output pages from a job. With this column, the user determines pages to be output of images created by application software which runs on the client computer 103. The user can select pages to be printed out by the device (e.g., MFP) of this system via the page setup column 703 displayed on the window in this way, and can set to print all pages or to print specific pages in place of all pages.);
receive, as the one or more display conditions, a condition that the received print parameter is a particular print parameter (See Takahashi, Fig. 8, Sect. [0157], Reference numeral 704 denotes a copy number setup column used to designate the number of copies to be output of a job which is to be printed out by the device (e.g., MFP) of this system. When the user moves a cursor to this position and clicks one of arrows (those of a scroll bar), he or she can increase/decrease the number of copies. Reference numeral 707 denotes a property key used to make detailed setups associated with the transmission destination device selected using the transmission destination selection column 702. In response to the user's key input of the key 707, control is made to display various detailed setup windows shown in FIGS. 9 and 10 on the display of the computer.);
when the received condition that the received print parameter is the particular print parameter is fulfilled, display on the display the at least one image based on the obtained image data (See Takahashi, Fig. 9, Sect. [0161], FIG. 9 shows an example of the operation window displayed upon depression of the "Paper" tab 711. This window comprises a paper size setup field 715 which allows the user to set the paper size of print sheets of a job to be printed, a booklet imposition layout setup field 716 which allows the user to input an instruction for selecting a layout mode that lays out and forms document image data for a plurality of pages on a single surface of a single print sheet, and to input an instruction for selecting a layout of pages to be laid out on a single surface of a single print sheet in that layout mode from a plurality of candidates, a sheet orientation setup field 717 which allows the user to select a desired print orientation of a job to be printed from a plurality of candidates such as portrait, landscape, and the like, a paper feed tray setup field 718 which allows the user to select a paper feed tray used in the print process of a job to be processed from a plurality of candidates of paper feed trays of the image forming device of this system that can store a plurality of types and/or sizes of print sheets for respective types, a copy number setup field 719 which allows the user to select the number of print copies of a job to be processed); and
when the at least one image based on the obtained image data is displayed on the display, display on the display the notification screen with an inquiry about whether to restrict the printing process conforming to the particular print parameter (See Takahashi, Fig. 42, Print Cancellation, Sect. [0370], The operation window in FIG. 42 comprises a job history display area 2423 that displays history information associated with a job that has been processed by this system. The job history display area 2423 allows the user to confirm job history. For example, control is made to display "Printed" as history information of a job whose print operation terminated normally (a job which has been processed by the print operation according to user's instructions), and "Canceled" as history information of a job which is canceled during its process.).

	Referring to Claim 20, Takahashi teaches the printer according to claim 19 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
receive, as the one or more display conditions, a condition that the received print parameter indicates color printing (See Takahashi, Sect. [0122], The printing business uses a colored output called a color comprehensive layout, which is formed for the purpose of presentation to an advertiser prior to the prepress/printing step. Recently, a color hardcopy generated by outputting a digital color image, which is processed by DTP (Desk Top Publishing) that creates a publication using a personal computer or CEPS (Color Electronic Prepress System) used in image correction or composition in the print step, by a color printer or color plotter is used as the aforementioned color comprehensive layout.);
when the received condition that the received print parameter indicates color printing is fulfilled, display on the display the at least one image based on the obtained image data (See Takahashi, Sect. [0169], The interpreter module 801 interprets PDL data to rasterize that data to bitmap data. The rendering module 802 performs color rendering of PDL data. The screening module 803 executes a binarization process and generates a screen with a predetermined period and angle when data is to be output to the monochrome MFP 105, and also generates a calibration gamma table when data is to be output to the color MFP 104.);
when the at least one image based on the obtained image data is displayed on the display, display on the display the notification screen with an inquiry about whether to restrict the printing process to monochrome printing instead of color printing (See Takahashi, Sect. [0461], When the user inputs the third instruction (cost priority instruction) for the second job via the interface, since the above schedule associated with the work flow of the second job includes the output verification step by the proof manager 114 and the color print process step by the color MFP 104a, the process control manager 111 re-schedules to exclude the output verification step by the proof manager 114 (cost can be reduced as the confirmation operation is omitted), and to cancel use of the color MFP 104a and to use the monochrome MFP 105a instead in the print step (use of the monochrome MFP requires lower cost than use of the color MFP), so as to give top priority to a cost reduction of the second job. In this manner, when the third instruction is set for the second job, the process control manager 111 re-schedules to remove a process step (the verification step by the proof manager 114 in this case) included in the work flow of the second job which was scheduled before the third instruction is set for the second job from that after the third instruction is set so as to reduce the cost of the second job, and to cancel use of a device (color MFP in this case) which was scheduled before the third instruction is set for the second job in that of the second job after the second instruction is set and to use a substitute device (monochrome MFP) so as to reduce the cost of the second job, while giving top priority to the cost of the second job (irrespective of other priority order).

	Referring to Claim 21, Takahashi teaches the printer according to claim 19 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
receive, as the one or more display conditions, a condition that the received print parameter indicates printing for more than a particular number of copies (See Takahashi, Fig. 8, Sect. [0157], Reference numeral 704 denotes a copy number setup column used to designate the number of copies to be output of a job which is to be printed out by the device (e.g., MFP) of this system. When the user moves a cursor to this position and clicks one of arrows (those of a scroll bar), he or she can increase/decrease the number of copies. Reference numeral 707 denotes a property key used to make detailed setups associated with the transmission destination device selected using the transmission destination selection column 702. In response to the user's key input of the key 707, control is made to display various detailed setup windows shown in FIGS. 9 and 10 on the display of the computer.);
when the received condition that the received print parameter indicates printing for more than the particular number of copies is fulfilled, display on the display the at least one image based on the obtained image data (See Takahashi, Figs. 44-45, Sect. [0385], General setup (General): the number of copies of a job to be printed, the paper size of print sheets of the job to be printed, a paper source used by the image forming device in the job to be printed, the type (media type) of print sheets of the job to be printed, ON/OFF of duplex print as to whether the job to be printed is to be printed in the duplex or simplex mode, etc. (2445 in FIGS. 44 and 45)); and
when the at least one image based on the obtained image data is displayed on the display, display on the display the notification screen with an inquiry about whether to restrict the printing process to printing for the particular number of copies or less (See Takahashi, Fig. 54. Sect. [0418], In the copy number clustering mode, if the number of copies set by the user for a job to be printed is 100, copies to be printed of that job are allocated (distributed) to three printers with identical performance (identical print speed in this case) (for example, 33, 33, and 34 copies (remainder=1 when 100/3 is assigned to the last printer) are distributed), and the respective image forming devices (three devices in this case) are controlled to execute print operations of the distributed copies. Hence, this mode is suited to complete the print operation of the job earlier (see FIG. 54).).

	Referring to Claim 22, Takahashi teaches the printer according to claim 17 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
obtain, as the image data, scanned data generated by scanning a document (See Takahashi, Sect. [0089], Reference numeral 113 denotes a document edit manager, which processes the entered job and/or a job based on image data scanned by a scanner to a page order or layout according to the user's request.);
receive, as the one or more display conditions, a condition regarding the document scanned to generate the scanned data (See Takahashi, Fig. 1, Sect. [0251], The scan manager 119 shown in FIG. 1 is a computer which is used to control the scanner 106 and scanner units of the MFPs 104 and 105, calls a scanner driver in response to an operator's instruction to control it to display a preview of scanned image data on the display unit, and is used to attain a quick copy process in collaboration with an image scan or the printer unit of the MFP. The scan manager 119 is also used when the user enters a paper document and the worker converts that paper document into digital data. More specifically, the scan manager 119 launches a scanner driver in response to a key operation of the worker or the like at the operation unit.);
when the received condition regarding the scanned document is fulfilled, display on the display the at least one image based on the obtained image data (See Takahashi, Fig. 20, Sect. [0252], FIG. 20 shows a GUI (Graphic User Interface), which is to be displayed on the display unit of the information processing device such as the scan manager 119, client computer, or the like, of the scanner driver used to instruct a scan operation.); and
when the at least one image based on the obtained image data is displayed on the display, display on the display the notification screen with an inquiry about whether to restrict the condition regarding the scanned document (See Takahashi, Figs. 42-45, Sect. [0366], a scan tab 2409 used to input an instruction for displaying an operation window suited to allow the scan manager 119 to mange a scan job, and the like. With such display configuration, for example, when the printing tab 2405 is selected by a user's key operation, control is made in response to that operation to make the computer which displays this window access the Web server (which may be common to that on the process control manager 111) of the print manager 115 in response to that operation, to load data required to display the job status window in the print step shown in FIG. 42, and to display that window on the display unit of that computer.).

	Referring to Claim 23, Takahashi teaches the printer according to claim 22 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
receive, as the one or more display conditions, a condition regarding a count of document sheets scanned to generate the scanned data (See Takahashi, Fig. 1, Sect. [0251], The scan manager 119 shown in FIG. 1 is a computer which is used to control the scanner 106 and scanner units of the MFPs 104 and 105, calls a scanner driver in response to an operator's instruction to control it to display a preview of scanned image data on the display unit, and is used to attain a quick copy process in collaboration with an image scan or the printer unit of the MFP. The scan manager 119 is also used when the user enters a paper document and the worker converts that paper document into digital data. More specifically, the scan manager 119 launches a scanner driver in response to a key operation of the worker or the like at the operation unit.);
when the received condition regarding the count of the scanned document sheets is fulfilled, display on the display the at least one image based on the obtained image data (See Takahashi, Fig. 20, Sect. [0252], FIG. 20 shows a GUI (Graphic User Interface), which is to be displayed on the display unit of the information processing device such as the scan manager 119, client computer, or the like, of the scanner driver used to instruct a scan operation.); and
when the at least one image based on the obtained image data is displayed on the display, display on the display the notification screen with an inquiry about whether to restrict a count of sheets to be printed (See Takahashi, Fig. 54. Sect. [0418], In the copy number clustering mode, if the number of copies set by the user for a job to be printed is 100, copies to be printed of that job are allocated (distributed) to three printers with identical performance (identical print speed in this case) (for example, 33, 33, and 34 copies (remainder=1 when 100/3 is assigned to the last printer) are distributed), and the respective image forming devices (three devices in this case) are controlled to execute print operations of the distributed copies. Hence, this mode is suited to complete the print operation of the job earlier (see FIG. 54).).

	Referring to Claim 24, Takahashi teaches the printer according to claim 17 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
receive, via the user interface, a print parameter for a setting item for performing the printing process (See Takahashi, Fig. 8, Ok Button 701, Sect. [0158], When the user inputs an OK key 705 after he or she has done desired setups via various operation windows displayed in FIGS. 8 to 10, a print process according to his or her desired setups can start. In response to depression of the OK key 705 on the window 701 by the user, control is made to transmit print data from the client computer 103 to the print manager 115);
obtain, as the image data, scanned data generated by scanning a document (See Takahashi, Sect. [0089], Reference numeral 113 denotes a document edit manager, which processes the entered job and/or a job based on image data scanned by a scanner to a page order or layout according to the user's request.);
receive, as the one or more display conditions, a first condition that the received print parameter is a particular print parameter and a second condition regarding the document scanned to generate the scanned data (See Takahashi, Fig. 1, Sect. [0251], The scan manager 119 shown in FIG. 1 is a computer which is used to control the scanner 106 and scanner units of the MFPs 104 and 105, calls a scanner driver in response to an operator's instruction to control it to display a preview of scanned image data on the display unit, and is used to attain a quick copy process in collaboration with an image scan or the printer unit of the MFP. The scan manager 119 is also used when the user enters a paper document and the worker converts that paper document into digital data. More specifically, the scan manager 119 launches a scanner driver in response to a key operation of the worker or the like at the operation unit.); and
when at least one of the first condition and the second condition is fulfilled, display on the display the at least one image based on the obtained image data (See Takahashi, Sect. [0560], the process control manager 111 controls to selectively switch the first and second scheduling informing modes in accordance with an operator's instruction, as described above. For example, upon depression of the job scheduling key 2912 on the operation window in FIG. 63, the process control manager 111 controls the display unit to switch the display contents from the operation window in FIG. 63 to the display window that displays the first type schedule information in FIGS. 58 to 61. In this manner, control is made to switch the operation window which displays the first type schedule information and that which displays the second type schedule information every time the user inputs a mode switching instruction. In order to revert to the operation windows in FIGS. 58 to 61, control is made to display an operation window corresponding to the instruction selected from the aforementioned first to fourth instructions (acceptance order priority, delivery order priority, cost priority, and quality priority).

	Referring to Claim 25, Takahashi teaches the printer according to claim 24 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) is further configured to:
when the at least one image based on the obtained image data is displayed on the display, based on fulfillment of the first condition that the received print parameter is the particular print parameter, display on the display the notification screen with an inquiry about whether to restrict the printing process conforming to the particular print parameter (See Takahashi, Fig. 42, Print Cancellation, Sect. [0370], The operation window in FIG. 42 comprises a job history display area 2423 that displays history information associated with a job that has been processed by this system. The job history display area 2423 allows the user to confirm job history. For example, control is made to display "Printed" as history information of a job whose print operation terminated normally (a job which has been processed by the print operation according to user's instructions), and "Canceled" as history information of a job which is canceled during its process.); and
when the at least one image based on the obtained image data is displayed on the display, based on fulfillment of the second condition regarding the scanned document, display on the display the notification screen with an inquiry about whether to restrict the condition regarding the scanned document (See Takahashi, Sect. [0148], This module (output device control module 606) monitors status of the MFP (104 and/or 105) as an example of the image forming device of this embodiment to acquire device status information or the like (e.g., information to be identified by the controller in this system, such as information used to confirm if current status of the image forming device of interest is "waiting" or "print in progress", status information used to confirm how many print waiting jobs are stored in the memory of the image forming device, information used to identify if an error such as a scanner error, printer error, or the like has occurred, expendable alert state information indicating whether or not an out-of-paper state of print sheets or an out-of-toner state has occurred, information used to identify the size and type of set print sheets, function information used to identify the functions of the image forming device, and the like) from the respective image forming devices via communication units, and informs the print manager 115 of the acquired information. Upon transmitting such various kinds of information acquired from the image forming devices to the print manager 115 via the communication units, the output device control module 606 may transfer data to the print manager 115 in response to information acquisition command data received from the print manager 115, or may transfer the information to the print manager 115 periodically and/or in real time without any request from the print manager 115.).
	
Referring to Claim 26, Takahashi teaches the printer according to claim 17 (See Takahashi, Fig. 1, Image Forming System), 
wherein the controller (See Takahashi, Fig. 1, CPU of Client 103) comprises:
a processor (See Takahashi, Fig. 7, RIP 603, Sect. [0145], Reference numeral 603 denotes an RIP (Raster Image Processor) module, which includes a plurality of processors (603a, 603b, 603c . . ); and
a non-transitory computer-readable medium storing computer-readable instructions configured to, when executed by the processor (See Sect. [0094],
each manager corresponds to a computer device (information processing unit) which comprises, e.g., a CPU, ROM, RAM, HD, and the like, and the CPU executes a program stored in a storage medium such as the ROM, HD, or the like to implement the function of the manager.), cause the controller to:
obtain the image data (See Fig. 3, Sect. [0111], The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer to display image data such as thumbnails of image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.);
receive the one or more display conditions via the user interface ();
when the received one or more display conditions are fulfilled, display on the display the at least one image based on the obtained image data (See Fig. 9, Sect. [0161], FIG. 9 shows an example of the operation window displayed upon depression of the "Paper" tab 711. This window comprises a paper size setup field 715 which allows the user to set the paper size of print sheets of a job to be printed, a booklet imposition layout setup field 716 which allows the user to input an instruction for selecting a layout mode that lays out and forms document image data for a plurality of pages on a single surface of a single print sheet, and to input an instruction for selecting a layout of pages to be laid out on a single surface of a single print sheet in that layout mode from a plurality of candidates, a sheet orientation setup field 717 which allows the user to select a desired print orientation of a job to be printed from a plurality of candidates such as portrait, landscape, and the like, a paper feed tray setup field 718 which allows the user to select a paper feed tray used in the print process of a job to be processed from a plurality of candidates of paper feed trays of the image forming device of this system that can store a plurality of types and/or sizes of print sheets for respective types, a copy number setup field 719 which allows the user to select the number of print copies of a job to be processed, and the like;
  			when the at least one image based on the obtained image data is displayed on the display, display on the display the notification screen to provide the notification about the restriction of the printing process (See Takahashi, Figs. 25-30, Warning Message, Sect. [0106] lines 19-24, If the Web server module 221 finds any problem in user input items on the respective order placement windows (the windows shown in FIGS. 25 to 30), it controls to display a warning message via the UI of the client computer every time it finds a problem, so as to prevent any job order errors.).
Cited Art

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. (US PG. PUB. 2010/0053680 A1) discloses a printing system that conveys sheets printed by a printing unit to a sheet processing unit connected to the printing unit and causes the sheet processing unit to perform post processing on the sheet. When an inline job is temporarily stopped in which sheets printed by the printing unit are conveyed to the post-processing unit, and post processing is caused to be executed on the sheets by the post-processing unit, if an offline job is executable in which sheets are fed from a predetermined sheet feed section without executing printing by the printing unit, and post processing is caused to be executed on the sheets by the post-processing unit, the offline job is permitted to be executed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677